10 N.Y.3d 894 (2008)
THE PEOPLE OF THE STATE OF NEW YORK, by ELIOT SPITZER, Attorney General of the State of New York, et al., Respondents,
v.
MAURICE R. GREENBERG et al., Respondents.
AMERICAN INTERNATIONAL GROUP, INC., Nonparty Appellant.
Court of Appeals of the State of New York.
Submitted March 31, 2008.
Decided June 5, 2008.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution (see Karger, Powers of the New York Court of Appeals § 5:18, at 151-152 [3d ed rev]).